Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered.
Response to amendment
2. 	This office action is in response to an amendment filed on 03/01/2021 in response to PTO office action dated 10/28/2020. The amendment has been entered and considered. 

3. 	Claims 1-19 are cancelled previously. Claim 20 is been amended. Claim 23 have been previously cancelled Claim 24 is cancelled in this office action. Claims 20-22 and 25-38 are now pending in this office action. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 20, 22, 25-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard; Devon (US 20180341747 A1) in view of SON; Ju Youn (US 20160350484 A1) and in further view of Reicher; Murray A (US 20120130223 A1).

Regarding independent claim 20, Bernard; Devon (US 20180341747 A1) teaches, a computer program product for annotation of large image datasets, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving a plurality of medical images; forming at least one collection containing a subset of the plurality of medical images (Paragraph [0055] The medical scan image data 410 can include one or more images corresponding to a medical scan. The medical scan image data 410 can include one or more image slices 412 (i.e forming at least one 
providing to each of a plurality of remote users one or more image from the at least one collection (Paragraph [0050] Medical scans can be awaiting review or can have already been reviewed by one or more users  [0201], [0202] providing plurality of users with an image/images to annotate)); 
providing to each of the plurality of remote users an annotation template, …(Paragraph [0122] the user may be presented with a medical scan that needs annotations provided for the first time, and the interactive interface 275 will automatically enter the new annotation mode described in response to presenting the medical scan for annotation (i.e., the user is provided an annotation template);
receiving from each of the plurality of remote users annotations for the one or more image, wherein receiving annotations comprises obtaining multiple annotations for the same attribute by different annotators by: receiving first annotations from a first of the plurality of remote users for the one or more image according to the annotation template; receiving second annotations from a second of the plurality of remote users for the one or more image according to the annotation template; Page 2 of 12ARC920160095US1 33362.09501 cross-validating the first annotations with the second annotations (Fig. 20 Paragraph [0322] a method for execution by a medical scan annotator system 106 or other subsystem as described herein that includes a processor. Step 2002 includes selecting a first medical scan (medical scan includes an attribute comprising a disease) from a medical scan database for transmission via a network to a first client device associated with a first user in a user database, where the first medical scan is displayed to the first user via an interactive interface displayed by a first display device corresponding to the first client device. Step 2004 includes receiving first 
    PNG
    media_image1.png
    988
    993
    media_image1.png
    Greyscale
annotation data from the first client device via the network, where the first annotation data is generated by the first client device in response to a prompt via the interactive interface displayed by the first display device to provide the first annotation data corresponding to the first medical scan. Step 2006 includes transmitting the first medical scan to a 
Bernard et al fails to explicitly teach, … wherein the annotation template is selected based on an attribute of the one or more image, wherein the attribute comprises a disease label; determining, via the annotation template, one or more measurements from the annotations; storing the annotations, the one or more measurements, and the plurality of medical images together.
SON; Ju Youn (US 20160350484 A1) teaches, …wherein the annotation template is selected based on an attribute of the one or more image, wherein the attribute comprises a disease label (Fig. 12 
    PNG
    media_image2.png
    616
    849
    media_image2.png
    Greyscale
Paragraph [0101], [0102] When the user inputs a particular keyword, annotation groups having classification standards similar to the keyword may be searched for, and the found annotation groups and a common annotation area of each of the found annotation groups may be retrieved. For example, when the user enters `liver cancer` on a keyword input window, an annotation group having [name of disease: liver cancer] as the classification standard may be searched for. Accordingly, the found annotation group and a common annotation area of the found annotation group may be displayed on the screen for the user. In this way, the user can identify a common annotation area related to a particular keyword).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al to provide a method and apparatus for utilizing annotation information as medical information by configuring a metadatabase that matches a patient's annotation information added onto a medical reference image to the patient's clinical information as taught by SON (Paragraph [0003]).
It would have been obvious to one of the ordinary skill in the art, to provide a method of managing a medical metadatabase. The method includes: classifying a plurality of pieces of annotation information into annotation groups according to a predetermined classification standard; determining a common annotation area of each annotation group using annotation area information of each piece of annotation information included in each annotation group; and configuring a metadatabase which matches a patient's clinical information related to each piece of annotation information included in each annotation group to the common annotation area, wherein each piece of annotation information includes annotation area information in a medical reference image which will easier to identify which mark has mostly been made in which medical reference image and which disease or operation is related to the mark until a medical staff member views each piece of annotation information through the electronic medical record viewer. SON (Paragraph [0007], [0011]-[0014]).
Bernard et al and Son et al fails to explicitly teach, determining, via the annotation template, one or more measurements from the annotations; storing the annotations, the one or more measurements, and the plurality of medical images together.
Reicher; Murray A (US 20120130223 A1) teaches, determining, via the annotation template, one or more measurements from the annotations (Paragraph [0063] FIG. 5 is a sample user interface 500 that may be used by the viewer to index the tumor that was annotated in FIGS. 3-4 through the selection of various descriptive terms. In one embodiment, the annotation module of the computing system 150 allows the viewer to easily create associations between the same lesion in multiple exams, as well as to provide descriptive information regarding the lesion in each of the multiple exams. In the example user interface 500, which may be automatically displayed after a measurement (e.g., a bilinear measurement) is performed, the viewer can select an available index number to assign to the measured lesion (i.e., determining via the annotation module/template, one or more measurements from the annotations). The computing system 150 may, by default, automatically assign a measurement to a next available index number, which may be adjusted by the viewer. For example, if no lesions have been previously measured, the computing system 150 may assign the measurement to "index lesion #1". However, if multiple lesions had been measured in a previous exam (and already assigned to index numbers), the viewer may change the assignment of the lesion to the appropriate index number (e.g., to index lesion #3 to align with measurements of the same lesion in a previous exam that were assigned to index lesion #3. Also see Paragraphs [0059]-[0060]);
storing the annotations, the one or more measurements, and the plurality of medical images together (Paragraph [0061] FIG. 4 is the sample user interface 300 of FIG. 3, with a menu 306 displayed that allows the user to indicate that the particular annotation, and other accompanying data, such as measurement data, should be stored with the image and made available to subsequent viewers that view related images (e.g., images of the same patient and same anatomy). As discussed in further detail herein, annotation data, measurement data, and other data regarding medical images may be stored and automatically associated with other medical data (e.g., either earlier or later medical images). Additionally, such measurement data may be recorded so that it can be used in one or more disease stage assessment models (or simply "assessment models") that are used to analyze changes to one or more lesions over time and provide disease stage and/or progression information).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al and SON et al which may include one or more modules configured for execution by the computing system 150. the modules 151 include a bilinear measurement module that is configured to generate and coordinate operations of a bilinear measurement tool that allows the user of the computing system 150 to easily measure features of a medical image in two or more dimensions as taught by Reicher (Paragraph [0049]).
It would have been obvious to one of the ordinary skill in the art, to provide the software modules 151 to include an annotation module configured to receive annotation data from the user of the computing system 150 and to store the annotation data with the medical image. Various annotation recordation techniques and features are discussed, for example, with reference to FIGS. 3-17. In one embodiment, the software modules 151 include an assessment module configured to access data regarding one or more assessment models and apply the assessment models to measurement data of a current image and/or related images from the current and/or previous exams. Various methods performed by the assessment module are discussed and illustrated with reference to FIGS. 9-15, for example. In other embodiments, one or more of the above noted software modules, as well as other software modules may be implemented by the computing system 150 and/or other computing systems illustrated in FIG. 1 as taught by Reicher (Paragraph [0049]).

	Regarding dependent claim 22, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Son et al further teaches, wherein the collection is formed from the results of a search of the plurality of medical images (Paragraph Fig. 13 Paragraph [0098], [0119] According to an embodiment of the present invention, the apparatus 10 for managing a medical metadatabase may include an annotation group classification unit 100 which classifies a plurality of pieces of annotation information into annotation groups according to a predetermined classification standard, a common annotation area determination unit 200 which determines a common annotation area of each annotation group using annotation area information of each piece of annotation information included in each annotation group, and a metadatabase configuration unit 300 which configures a metadatabase that matches a patient's clinical information related to each piece of annotation information included in each annotation group to the common annotation area (collection/annotation groups are formed from the search results). Here, each piece of annotation information includes the annotation area information in a medical reference image. 

 	Regarding dependent claim 24, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Son et al further teaches, wherein the attribute comprises a type, a mode, a modality, or a disease label (Fig. 12 [0114] For example, in FIG. 12, the classification standard [name of disease: small cell carcinoma of the liver] of annotation group 1 (811) having higher importance may be recommended as a clinical information input value of the patient `Hong, Gil-dong`. This recommendation can be made by automatically selecting small cell carcinoma of the liver for the `name of disease` item of the clinical information input section 820 (i.e., the attribute comprises a disease lable/name).

 	Regarding dependent claim 25, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 

    PNG
    media_image3.png
    646
    921
    media_image3.png
    Greyscale
Son et al further teaches, wherein the annotation template is selected based on an attribute of the subject of the plurality of the one or more image (Fig. 12 Paragraph [0102] When the user inputs a particular keyword, annotation groups having classification standards similar to the keyword may be searched for, and the found annotation groups and a common annotation area of each of the found annotation groups may be retrieved. For example, when the user enters `liver cancer` on a keyword input window, an annotation group having [name of disease: liver cancer] as the classification standard may be searched for. Accordingly, the found annotation group and a common annotation area of the found annotation group may be displayed on the screen for the user. In this way, the user can identify a common annotation area related to a particular keyword.

Regarding dependent claim 26, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 25.
	Son et al further teaches, wherein the attribute comprises age, sex, location, or demographic data (Paragraph [0046] The clinical information 140 may include the patient's personal information, medical records, surgery records, medical test records, etc. More specifically, the clinical information 140 may include the patient's name, gender, age, blood type, name of disease, date of disease occurrence, diseased part, name of operation, date of operation, body part operated on, name of test, date of test, and body part tested, etc. Generally, the clinical information 140 is standardized data that is input to the electronic medical record system as given values for given items).

 	Regarding dependent claim 27, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Bernard et al further teaches, wherein each image of from the at least one collection is provided to at least two of the plurality of remote users (Paragraph [0050] Medical scans can be awaiting review or can have already been reviewed by one or more users  [0201], [0202] providing plurality of users with an image/images to annotate)); 

 	Regarding dependent claim 28, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 27. 
Bernard et al further teaches, wherein annotations received for each image from the at least one collection are reconciled (Paragraph [0322] Step 2012 includes generating consensus annotation data based on the first annotation data and the second annotation data in response to the annotation similarity data indicating that a difference between the first annotation data and the second annotation data compares favorably to an annotation discrepancy threshold. Also see Paragraph [0199]).

 	Regarding dependent claim 29, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Son et al further teaches, wherein the annotations comprise at least one disease label (Paragraph (Fig. 12 [0101], [0114] For example, in FIG. 12, the classification standard [name of disease: small cell carcinoma of the liver] of annotation group 1 (811) having higher importance may be recommended as a clinical information input value of the patient `Hong, Gil-dong`. This recommendation can be made by automatically selecting small cell carcinoma of the liver for the `name of disease` item of the clinical information input section 820 (i.e., annotations comprise a disease lable/name).

 	Regarding dependent claim 32, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Son et al further teaches, wherein the annotation comprises at least one segmentation (Paragraph [0101] Referring to FIG. 10, when a user selects an annotation area 115 (i.e., selecting an annotation area is segmenting the area) segmenting, annotation area information 135 is extracted from the annotation area 115).

6. 	Claims 21 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard; Devon (US 20180341747 A1), in view of SON; Ju Youn (US 20160350484 A1), Reicher; Murray A (US 20120130223 A1) and in further view of Sorenson; Jeffrey L. (US 20180137244 A1).

Regarding dependent claim 21, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein the plurality of medical images is received from a picture archiving and communication system
Sorenson et al teaches, wherein the plurality of medical images is received from a picture archiving and communication system (Paragraph [0055] the images are provided by medical data sources such as Picture Archiving and Communication System (PACS)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al, to provide medical information processing systems to compare current image data set with other similar previously diagnosed patient files to suggest possible findings, similarities or irregularities found in the latest study, in the serial set of current studies or in comparing and analyzing previous related images studies, or in comparing the new study to old studies. In addition to clinical findings and measurements, new images may be derived from the processing of the original images, or image overlays, or segmented anatomic regions as well as analytical values describing the features identified as taught by Sorenson et al (Paragraph [0003]).
It would have been obvious to one of the ordinary skill in the art, to provide to an auto-categorization module to categorize the images based on rules, training based on user, machine learning, DICOM Headers, in-image analysis, analysis of pixel attributes, landmarks within the images, characterization methods, statistical methods, or any combination thereof. The tracking module can track the images based on categories, for example, modality, orientation (e.g., axial, coronal, sagittal, off axis, short axis, 3 chamber view, or any combination thereof), anatomies (organs, vessels, bones, or any combination thereof), body section (e.g., head, next, chest, abdomen, pelvis, extremities, or any combination thereof), sorting information (e.g., 2D, 2.5D, 3D, 4D), study/series description, scanning protocol, sequences, options, flow data, or any combination thereof to illustrate the workflow as taught by Sorenson et al (Paragraph [0215]). 

Regarding dependent claim 35, Bernard et al, SON et al and Reicher teach, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein providing the one or more image to each of a plurality of remote users comprises: a determination of an access permission of each of the plurality of remote users; and a determination of an area of expertise of each of the plurality of remote users.
Sorenson et al teaches, wherein providing the one or more image to each of a plurality of remote users comprises: a determination of an access permission of each of the plurality of remote users; and a determination of an area of expertise of each of the plurality of remote users (Fig. 20, 21 Paragraph  [0031] The degree of access of information and tools from the main cloud system to the private cloud systems can depend on preconfigured settings by the medical institutes (who have plurality of expert users). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al, to provide medical information processing systems to compare current image data set with other similar previously diagnosed patient files to suggest possible findings, similarities or irregularities found in the latest study, in the serial set of current studies or in comparing and analyzing previous related images studies, or in comparing the new study to old studies. In addition to clinical findings and measurements, new images may be derived from the processing of the original images, or image overlays, or segmented anatomic regions as well as analytical values describing the features identified as taught by Sorenson et al (Paragraph [0003]).
It would have been obvious to one of the ordinary skill in the art, to provide to an auto-categorization module to categorize the images based on rules, training based on user, machine learning, DICOM Headers, in-image analysis, analysis of pixel attributes, landmarks within the images, characterization methods, statistical methods, or any combination thereof. The tracking module can track the images based on categories, for example, modality, orientation (e.g., axial, coronal, sagittal, off axis, short axis, 3 chamber view, or any combination thereof), anatomies (organs, vessels, bones, or any combination thereof), body section (e.g., head, next, chest, abdomen, pelvis, extremities, or any combination thereof), sorting information (e.g., 2D, 2.5D, 3D, 4D), study/series description, scanning protocol, sequences, options, flow data, or any combination thereof to illustrate the workflow as taught by Sorenson et al (Paragraph [0215]). 

 	Regarding dependent claim 36, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
	Bernard et al, SON et al and Reicher et al teach, fails to explicitly teach, wherein forming the at least one collection comprises: an association of the subset of the plurality of medical images with metadata for each of the images therein, with a task list, and with a list comprising the plurality of remote users.
Sorenson et al teaches, wherein forming the at least one collection comprises: an association of the subset of the plurality of medical images with metadata for each of the images therein, with a task list, and with a list comprising the plurality of remote users (Paragraph [0183] The correlation of the medical data to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of a medical image classification (cauterization). Over time, the machine learning module can optimize and improve the association between the workflow and image data by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes over a network, information from the in-image analysis, information from metadata, or patient context or any combination thereof). 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al, to provide medical information processing systems to compare current image data set with other similar previously diagnosed patient files to suggest possible findings, similarities or irregularities found in the latest study, in the serial set of current studies or in comparing and analyzing previous related images studies, or in comparing the new study to old studies. In addition to clinical findings and measurements, new images may be derived from the processing of the original images, or image overlays, or segmented anatomic regions as well as analytical values describing the features identified as taught by Sorenson et al (Paragraph [0003]).
It would have been obvious to one of the ordinary skill in the art, to provide to an auto-categorization module to categorize the images based on rules, training based on user, machine learning, DICOM Headers, in-image analysis, analysis of pixel attributes, landmarks within the images, characterization methods, statistical methods, or any combination thereof. The tracking module can track the images based on categories, for example, modality, orientation (e.g., axial, coronal, sagittal, off axis, short axis, 3 chamber view, or any combination thereof), anatomies (organs, vessels, bones, or any combination thereof), body section (e.g., head, next, chest, abdomen, pelvis, extremities, or any combination thereof), sorting information (e.g., 2D, 2.5D, 3D, 4D), study/series description, scanning protocol, sequences, options, flow data, or any combination thereof to illustrate the workflow as taught by Sorenson et al (Paragraph [0215]). 

	Regarding dependent claim 37, Bernard et al, SON et al, Reicher et al and Sorenson et al teach, the computer program product of claim 36. 
Sorenson et al further teaches, wherein the task list comprises a plurality of desired annotations (Paragraph [0120] workflow comprises measurements/annotations).

 	Regarding dependent claim 38, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein the annotation template comprises: a definition of an annotation task type, and a definition of a plurality of tools sufficient to perform the annotation task type; and a display of the plurality of tools in a graphical user interface with the one or more image.
Sorenson et al teaches, wherein the annotation template comprises: a definition of an annotation task type, and a definition of a plurality of tools sufficient to perform the annotation task type; and a display of the plurality of tools in a graphical user interface with the one or more image (Paragraph [0100-0114] plurality of tools are used to perform the annotation task. Also see [0031] private cloud systems can depend on preconfigured settings by the medical institutes and the tools are displayed on user interface); 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al, to provide medical information processing systems to compare current image data set with other similar previously diagnosed patient files to suggest possible findings, similarities or irregularities found in the latest study, in the serial set of current studies or in comparing and analyzing previous related images studies, or in comparing the new study to old studies. In addition to clinical findings and measurements, new images may be derived from the processing of the original images, or image overlays, or segmented anatomic regions as well as analytical values describing the features identified as taught by Sorenson et al (Paragraph [0003]).
It would have been obvious to one of the ordinary skill in the art, to provide to an auto-categorization module to categorize the images based on rules, training based on user, machine learning, DICOM Headers, in-image analysis, analysis of pixel attributes, landmarks within the images, characterization methods, statistical methods, or any combination thereof. The tracking module can track the images based on categories, for example, modality, orientation (e.g., axial, coronal, sagittal, off axis, short axis, 3 chamber view, or any combination thereof), anatomies (organs, vessels, bones, or any combination thereof), body section (e.g., head, next, chest, abdomen, pelvis, extremities, or any combination thereof), sorting information (e.g., 2D, 2.5D, 3D, 4D), study/series description, scanning protocol, sequences, options, flow data, or any combination thereof to illustrate the workflow as taught by Sorenson et al (Paragraph [0215]). 

7. 	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard; Devon (US 20180341747 A1) in view of SON; Ju Youn (US 20160350484 A1), Reicher; Murray A (US 20120130223 A1) in further view of SCHMITT; Holger (US 20190038356 A1).

 	Regarding dependent claim 30, Bernard et al, SON et al and Reicher et al each, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein the annotations comprise at least one measurement.
SCHMITT; Holger (US 20190038356 A1) teaches, wherein the annotations comprise at least one measurement (Paragraph [0023] measure and assess the severity of a stenosis).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al by providing a method for obtaining stenosis information in a blood vessel comprising a stenosis as taught by SCHMITT et al (Paragraph [0006]).
It would have been obvious to one of the ordinary skill in the art, by providing a method that includes the blood vessel size that is estimated by detecting known structures in the photographic image data; comparing the detected known structures to typical dimensions of the known structures; and calculating a scale factor based on the compared dimensions. This is an automated procedure that may be performed quickly as taught by SCHMITT et al (Paragraph [0011]).

 	Regarding dependent claim 31, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein the annotation comprises at least one contour.
SCHMITT; Holger (US 20190038356 A1) teaches, wherein the annotation comprises at least one contour (Paragraph [0032] The blood vessel and the stenosis are identified on the photographic image data by detecting 303 their contours 107, 207. The contours 107, 207 may be drawn manually by the user, or detected automatically).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher et al, by providing a method for obtaining stenosis information in a blood vessel comprising a stenosis as taught by SCHMITT et al (Paragraph [0006]).
It would have been obvious to one of the ordinary skill in the art, by providing a method that includes the blood vessel size that is estimated by detecting known structures in the photographic image data; comparing the detected known structures to typical dimensions of the known structures; and calculating a scale factor based on the compared dimensions and detecting contours of at least the blood vessel and the stenosis. This is an automated procedure that may be performed quickly as taught by SCHMITT et al (Paragraph [0006, [0011]).

8. 	Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard; Devon (US 20180341747 A1) in view of SON; Ju Youn (US 20160350484 A1), Reicher; Murray A (US 20120130223 A1) in further view of McCown; John Samuel (US 20150052058 A1).

Regarding dependent claim 33, Bernard et al, SON et al and Reicher et al teach, the computer program product of claim 20. 
Bernard et al, SON et al and Reicher et al fails to explicitly teach, wherein the number of annotations performed by each of the plurality of remote users is tracked.
McCown; John Samuel (US 20150052058 A1) teaches, wherein the number of annotations performed by each of the plurality of remote users is tracked (Fig. 72 Paragraph [0220] FIG. 72 is a "general: workload" screen and that lists each study (medical image exam) being tracked through the system, displaying the ID number 7201, code such as CPT 7202, status 7203, date and time the study (medical image exam) was imported 7204, start time 7205, end time 7206, name and phone number of winning reader (medical image interpreter) 7207, auction amount 7208, facility name 7209, modality 7210, priority 7211).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Bernard et al, SON et al and Reicher is to provide a computer implemented client-server based system and method for auctioning and managing medical exams. These medical image exams can also be called medical exams, exams, medical studies, and studies. Medical image exams can include reports prepared by a medical image examiner and these reports can also be called readings or medical image interpretations, and can include medical diagnoses as taught by McCown et al (Paragraph [0083]).
It would have been obvious to one of the ordinary skill in the art, once the radiologist has interpreted a medical image exam, this interpretation can be transcribed and included as part of the information associated with the medical image exam. After the radiologist signs the report on the PACS, the web-based auction server can bill the facility for the interpretation. The web-based auction server can then pay the qualified certified professional after receiving payment from the medical facility. By providing a system where providers can work together in a vastly larger network, a level of sub specialization not currently available can be achieved and the cost for these services can be markedly lowered through competitive bidding. Such a system could markedly improve quality, while at same time lowering the costs for medical services as taught by McCown et al (Paragraph [0004]).

 	Regarding dependent claim 34, Bernard et al, SON et al, Reicher et al and McCown teach, the computer program product of claim 33. 
	McCown et al further teaches, wherein a payment to each of the plurality of remote users is initiated based on the number of annotations performed (Fig. 70, 71 Paragraph [0218], [0219] an "accounting: reader" screen that allows a system administrator to search for 7001 and determine how much money is owed to each reader (medical image interpreter) 7005. This screen allows the fee schedule 7002 to be can be changed. There are buttons for sending payments 7003 and making adjustments to the balance 7004. There are additional search fields 7006 allow for a search by study (medical image exam) description/number 7007, date range 7008-7009, and a search button 7010. The search yields a table 7011 with data on each study (medical image exam), shown at 7012 to 7023. The data in this table 7011 can be matched to payments made by the facilities on a study (medical image exam)-by-study (medical image exam) basis 7019. Matching the payments ensures that the readers (medical image interpreters) are not paid until the facility has paid for the service. Each study (medical image exam) completed by the reader (medical image interpreter) is listed as well as the date/time completed and the time it was auctioned (Examiner interprets reader as remote user providing annotations to the images and the payment is initiated based on the number of annotations provided by the remote user).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164